Merrick, C. J.
This suit has been brought upon a promissory note.
The defence to the action is, that the note was given as the price of a female slave, who was afflicted with a redhibitory disease at the date of the sale, and that said slave died in consequence of said disease. The case was tried by a jury, who found for the plaintiff, and after an unsuccessful motion for a new trial, the defendant has appealed.
In a case of this kind, where the record contains evidence sufficient to maintain the verdict, we feel constrained to give effect to the same, although there may be *533other evidence in the record somewhat in conflict with the same; for the jury are selected from the vicinage because of their knowledge of tho witnesses, who testify before them.
In this case we find sufficient proof in the record to establish the fact that the negreas was diseased at the time of the sale, and that the defendant, who was a physician, was requested by the vendor and some other persons who were in treaty for the slave previous to his own purchase, to examine her to ascertain the state of her health, and he reported her to be diseased. After he purchased her, he treated the slave as a physician, and íd some of his conversations he pronounced the disease to be the same which he had reported when he examined her for other parties who were desirous of purchasing her.
Under this state of facts, the jury, (if they believed the witnesses,) very properly concluded that the speculative opinions of physicians who never saw the slave, were insufficient to establish the fact that she died of some other disease of which the defendant was ignorant. C. C. 2497.
This view is decisive of the controversyfor Phillips, the transferror, might have recovered upon the note.
Judgment affirmed.